Citation Nr: 1717290	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and an anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a cystic disability of the face, neck, right leg, and back, also claimed as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.
  
5.  Entitlement to service connection for a disability manifested by muscle cramps and pain, claimed as due to herbicide exposure.

6.  Entitlement to service connection for a thyroid disability.

7.  Entitlement to service connection for brain cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, with confirmed service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 (cystic, hypertension, muscle cramps) and August 2014 (anxiety, brain, thyroid), rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

As noted on the title page, the Board is recharacterizing the Veteran's PTSD claim to include all psychiatric disorders that have been diagnosed, i.e., anxiety disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In December 2010, the Veteran testified at a hearing in front of a Decision Review Officer (DRO) at the RO.  The Veteran subsequently requested various BVA hearings.  He subsequently withdrew all hearing requests in a February 2016 statement.  Accordingly, the Board finds all hearing requests have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to service connection for a cystic disability, hypertension, a disability manifested by muscle cramps and pain, thyroid disability, and for brain cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2012 rating decision, the RO denied service connection for an anxiety disorder, claimed as PTSD; the Veteran did not appeal the April 2012 decision within one year of being notified.  

2.  The evidence received since the April 2012 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability. 

3.  The Veteran's diagnosed anxiety disorder had its onset in service or is otherwise etiologically related to his active service. 

	(CONTINUED ON NEXT PAGE)




CONCLUSIONS OF LAW

1.  The April 2012 rating decision that denied service connection for an anxiety disorder is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the April 2012 denial of service connection for an acquired psychiatric disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  An anxiety disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim for service connection for an acquired psychiatric disorder was denied in April 2012.  At the time of his last final denial, evidence of record included VA medical treatment records, VA examinations, testimony and service treatment records.  The RO determined that there was no evidence that the Veteran's diagnosed anxiety disorder had its onset during his active service.  Further, although his stressor of fear of hostile military or terrorist activity was conceded, the RO observed that the Veteran had not been diagnosed as having PTSD, and that a fear-based stressor for a non-PTSD disorder was insufficient to grant service connection.

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for an acquired psychiatric disability in February 2014.  Since the last final denial, evidence added includes the Veteran's statements, and additional VA and private treatment records.  The treatment records reflect the Veteran's report of consist psychiatric complaints since his return from Vietnam.  A statement from his wife notes that the Veteran suffered from nightmares since 1971.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for an acquired psychiatric disorder is reopened.

Service Connection

Turning to consideration of the claim on its merits, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110  (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

There is no medical opinion that conflicts with a March 2012 VA opinion.  The VA examiner specifically opined that the Veteran's anxiety disorder diagnosis represents subthreshold PTSD, and that this anxiety disorder is in fact related to the Veteran's fear of hostile miliary or terrorist activity while serving in Vietnam.  The VA examiner specifically relates the Veteran's current psychiatric disability to his confirmed service in Vietnam.  Coupled with the report from the Veteran and his wife of continuous psychiatric complaints since service discharge, the Board finds that the point of relative equipoise has been reached regarding a nexus between the Veteran's service and his current acquired psychiatric disability.  Therefore, with resolution of all reasonable doubt in favor of the claim, the Board finds that service connection for an acquired psychiatric disability is warranted.  


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disability is granted.


REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.

With respect to his claim for a cystic disability of the face, neck, right leg, and back, to include as due to herbicide exposure, VA medical examination and etiological opinion are warranted.  Service treatment records reflect that the Veteran was treated in November 1970 for a draining pyoderma of the right posterior calf.  Following service, VA treatment records reflect that the Veteran has been diagnosed with various skin problems including a cyst on his face and a lipoma on his left cheek.  The Veteran maintains that he has a skin disability as a result of Agent Orange exposure while serving in the Republic of Vietnam during the Vietnam era.  The Veteran's service in Vietnam has been confirmed, and exposure to herbicides is conceded.  The Board finds that a VA examination and opinion is necessary regarding this claim. 

Additionally, with respect to all of the remanded issues, the Veteran's new representative was not provided the opportunity to submit a VA Form 646, 'Statement of Accredited Representative in Appealed Case.'  In this regard, it is noted that an Informal Hearing Presentation was submitted by the Veteran's former representative, the American Legion, in February 2017.  However, an Appointment of Veterans Service Organization as Claimant's Representative, VA Form 21-22, submitted in October 2016 and signed by the Veteran, clearly designates the Virginia Department of Veterans Services as his new representative.  Therefore, on remand the Veteran's current representative should be afforded the opportunity to submit a VA Form 646 in support of the Veteran's claims.

Additionally, the Board notes that new VA treatment records (not previously considered by the RO) were associated with the Veteran's electronic record in October 2016.  The Veteran specifically expressed that he does not waive RO consideration of this evidence.  See Statement signed March 10, 2017 located in VBMS. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the relationship between any skin disorder (cystic disability of the face, neck, right leg, and back), and his active duty service.  The examiner should be provided with access to the Veteran's claims file and a copy of this remand for review in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  

For each skin disability diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that disorder(s) had their onset during active duty or is otherwise shown to be related to the Veteran's military service.  The clinical significance, if any, of his in-service treatment for draining pyoderma of the right posterior calf should be addressed.  The examiner should also indicate whether such diagnosed disorder is etiologically related to the Veteran's presumed exposure to herbicides in service.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal (including all evidence submitted following the most recent July 2015 statement of the case and supplemental statement of the case) with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  The RO should obtain a VA Form 646 or its equivalent from the Virginia Department of Veterans Services addressing the issues on appeal. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


